DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
The application is in allowance except for the following formal matters:
Claims 5-8 and 12-14 are currently withdrawn from consideration. These claims must be cancelled before an allowance can be issued.

Drawings
The drawings of 04/29/20 are accepted.

Examiner’s Note - 35 USC § 101
For the reasons discussed in the previous action, claims 1-3 and 9 qualify as eligible subject matter under 35 U.S.C. §101.

Allowable Subject Matter
Claims 1-3 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following limitations were not found, taught, or disclosed by the prior art:
wherein the dynamometer control device comprises: an integrator which generates an integration error signal by calculating an integral value of a 
a phase lead compensator which uses the integration error signal as an input and which performs phase lead compensation processing using one or more constants that depend on viscous drag of the engine
when the engine is in an idle operation state, the dynamometer control device generates the torque current command signal using an output signal of the phase lead compensator
The applicant’s amendments of 08/06/21 have overcome the previous 112 rejections.
In the non-final rejection of 05/07/21, the examiner provided an explanation of why the applicant’s arguments of 10/05/20 overcame the previously cited art of Ogura et al (US Pat 5729111), as used in the final rejection of 06/05/20. That rationale still stands.
In addition, upon performing an update search, the examiner found numerous pieces of art that appeared to disclose an integrator that is similar to the integrator of the claimed invention (see, for example, JP2010071772A figure 1, reference 1; JP2013015386A figure 3, reference 32; and WO2010004870A1 figure 1, reference 9B) (see also attached machine translations for each of these references). However, these references do not teach the integrator in combination with, “a phase lead compensator which uses the integration error signal as an input and which performs phase lead compensation processing using one or more constants that depend on viscous drag of 
No art, either alone, or in combination, was found to disclose, teach, or suggest, the totality of the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashizawa et al (US PgPub 20050065690) discloses a driving force control apparatus for vehicle.
De Lair et al (US PgPub 20060070457) discloses a dynamic load fixture for application of torsion loads for rotary mechanical systems.
Kimura et al (US PgPub 20120160022) discloses an apparatus for determining an air-fuel ratio imbalance among cylinders of an internal combustion engine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862